Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cite possible software modules stored on a memory that is not defined as non-transitory in the claims nor specification.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has amended the claims to cite a hardware processing subsystem.  The examiner cannot find any hardware in the specification that can be interpreted as executing the modules of the invention.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osenkov et al., [U.S. PG Pub. 2011/0258600 A1] and further in view of Chen et al., [U.S. PG Pub. 2006/0122913 A1] and further in view of Soshin et al., [U.S. PG Pub. 2014/0359581 A1].
Regarding claim 1 Osenkov et al., discloses a testing automation controller framework for testing at least one test case comprising:
a hardware processing subsystem [fig. 1A] comprising:
and a memory coupled to the hardware processing subsystem, wherein the memory comprises a plurality of modules in the form of programmable instructions executable by the processing subsystem [¶ 0020]; wherein the plurality of modules comprise:
an acquisition module configured to receive one or more requests for testing of the at least one test cases based on one or more parameters from one or more users [¶ 0026: discloses the system is able to query test in order to check and validate test cases]. wherein the at least one test case comprises a test case written in at least one of a plurality of technology platforms. [¶ 0003: wherein the system includes test cases] where in [¶ 0021: disclose the system wherein a test or test case such as test can be an abstraction of a testing intent. The testing intent can be specified in a declarative form by declarative statements that are independent of implementations of the software and/or independent of a testing framework or testing automation framework] and wherein the one or more parameters comprises at least one of a type or test, a part of the one or more test cases to be tested, a type of a technology domain, a type of a computer programming language, and a web browser to execute the test case [¶ 0016, 0026];
a testing module operatively coupled to the queue generation module. [¶ 0002: disclose the system generating test cases]. Thus it is understood that a generation module is implicit., and 
configured to:
retrieve the one or more requests associated with the testing of the at least one test case from the queue generation module. [¶ 0026: discloses the system is able to query test in order to check and validate test cases and discloses a script executing engine or interpreter such as interpreter can receive a test, load it, load one or more libraries, identify the actions to be executed and execute the actions of the test in a sequential order]; 
the memory operatively coupled to the processing subsystem, and configured to store the test result and the batch file [¶ 0019: Discloses the system may include one or more of a processor (such as processor 142), a memory such as memory].
Osenkov fails to explicitly disclose a queue generation module operatively coupled to the acquisition module, and configured to generate a queue of the corresponding one or more requests for the testing of the at least one test case based on the one or more parameters and time delay. However, [¶ 0056: Chen teaches a test system that is able to generate a process queue in order to manage the test execution order, and the parameter is taught by Osenkov, as cited above].
It would have been obvious for a person ordinary skill in the art at the time to combine the teachings of Osenkov and Chen in order to provide a system that is capable of generating a queue for test cases in order to manage test execution.
Osenkov discloses executing the test cases sequentially however it does not explicitly discloses test and execute the at least one test case sequentially based on a generated queue. However, [¶ 0056: Chen, teaches a test system that is able to generate a process queue in order to manage the test execution order];
Osenkov fails to explicitly disclose create a batch file for a test result obtained upon execution of the corresponding at least one test case. However, [¶ 0050: Soshin, teaches a test system wherein a stored procedure may take as a parameter the name of the test script or a list of names and test scripts to run.  The stored procedure may note the actual result of the test script, such as by storing the actual result in a table];
It would have been obvious for a person of ordinary skill in the art at the time of filing to combine the teachings of Osenkov and Soshin in order to provide a system that is capable to storing the actual results of a test because this allows the system to verify if the results matches an expected results of the test (0014). 
Regarding claim 3 Osenkov et al., discloses the testing automation controller framework as claimed in claim 1, 
wherein the plurality of technology platforms corresponds to a plurality of testing automation controller frameworks, wherein each of the plurality of framework is associated with a specific computer environment of a plurality of computer environments.  [¶ 0002: discloses the testing intent can be specified in a declarative form by declarative statements that are independent of implementations of the software and/or independent of a testing framework or testing automation framework]. 
Regarding claim 4 Osenkov et al., discloses the testing automation controller framework as claimed in claim 1, wherein the plurality of modules further comprising 
a tracking module operatively coupled to the testing module, and configured to track every stage of execution of the at least one test case when being tested and executed. [¶ 0026: discloses the system a script executing engine or interpreter such as interpreter can receive a test, load it, load one or more libraries, identify the actions to be executed and execute the actions of the test in a sequential order];
Regarding claim 6, 8-9 which is the method for the system of claim 1, 3-4 is rejected under the same rationale.

6.	Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osenkov et al., [U.S. PG Pub. 2011/0258600 A1] in view of Chen et al., [U.S. PG Pub. 2006/0122913 A1] and further in view of Anki et al., [U.S. Pat. 6,182,245 B1].
Regarding claim 5 Osenkov et al., discloses the testing automation controller framework as claimed in claim 1, wherein the plurality of modules further comprising 
Osenkov fails to explicitly disclose a report module operatively coupled to the testing module, and configured to generate one or more reports for the test results obtained upon execution of the at least one test case. However, [C10:L13-15: Akin, teaches a test system wherein the test shell may also generate test reports or analyze statistical data, such as test coverage.] and wherein [C8:L18-20: teaches the test program may also create reports relating to the test, including test coverage statistics or error summaries].   
It would have been obvious for a person of ordinary skill in the art at the time of filing to combine the teachings of Osenkov, Chen and Akin in order to provide a system that is able to generate reports of the test results because the reports can be used to store test coverage statistics or error summaries (C8:L18-20).  
Regarding claim 10 which is the method for the system of claim 6 is rejected under the same rationale.

Response to Arguments
7.	Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive.
The applicant has argued “In Osenkov et al test cases for testing can only be written in a customized declarative language, a scripting language, or a domain specific language. Osenkov et al does not disclose an acquisition module configured to receive requests for testing test cases written in plurality of technology platforms that corresponds to any of computer programming languages.”  The examiner contends that the claim only requires the test case to be written in at least one of plurality of technology platforms.  The claim language does not require the existence of a plurality of platforms, as argued by the applicant.  The examiner suggests to include possible language to the claim such as “selecting from a plurality of platforms” or similar.
	The applicant has also argued “Osenkov et al nowhere discloses receiving parameters such as the one or more parameters comprises at least one of a type of test, a part of the one or more test cases to be tested, a type of a technology domain, and a type of a computer programming language to execute the test case.”  The examiner respectfully disagrees.  Again, the applicant seems to argue that all the parameters must be taught, but the alternate language of “at least one of” means that only one parameter must exist.  In the least, Osenkov teaches types of tests (¶0026).
	The applicant has argued “Chen et. al. does not provide generating queue based on the time delay and the plurality of parameters associated with the test case, such as one of a priority level, a type of technology platform and the like, as disclosed in paragraph [0035] and [0046] of the Applicants' claimed invention.”  The examiner respectfully disagrees.  The applicant is arguing language not present in the claims.  The at least one parameter is rejected as discussed above.  The time delay is implicitly taught in Chen in his use of the request queue and the sequential execution therein.  The second request and the later would be delayed upon the execution of the earlier request.
	The applicant has also argued “Soshin et al does not discloses creating batch file for test cases written in different programming languages and saving the same with the test result after execution of the test case, as disclosed in paragraph [0041]- [0043] of the Applicants' claimed invention.”  Again, the applicant is arguing language not in the claims.  Soshin does teach storing test script results in a file/table, as cited.
	The applicant is urged to either only argue that claimed language with its alternate phrasing or to bring the argued language of the specification into the claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113